
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 60
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2009
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the observance of Colorectal
		  Cancer Awareness Month, and for other purposes.
	
	
		Whereas this year marks the 10th anniversary of the first
			 designation of March as Colorectal Cancer Awareness Month;
		Whereas colorectal cancer is the second most common cause
			 of cancer deaths for men and women in the United States;
		Whereas colorectal cancer affects men and women
			 equally;
		Whereas more than 148,810 people in the United States will
			 be diagnosed with colon cancer this year;
		Whereas over 49,960 people in the United States will die
			 from colon cancer this year;
		Whereas every 3.5 minutes, someone is diagnosed with
			 colorectal cancer and every 10 minutes someone dies from colorectal
			 cancer;
		Whereas every 5 seconds someone who should be screened for
			 colorectal cancer is not;
		Whereas the vast majority of colon cancer deaths can be
			 prevented through proper screening and early detection;
		Whereas the survival rate of individuals who have
			 colorectal cancer is 90 percent when detected in the early stages versus only a
			 10 percent survival rate when colorectal cancer is diagnosed after it has
			 spread to distant organs;
		Whereas only 39 percent of colorectal cancer patients have
			 their cancers detected at an early stage;
		Whereas uninsured Americans are more likely to be
			 diagnosed with late stage colon cancer than patients with private
			 insurance;
		Whereas only 14.9 percent of those without health coverage
			 in the United States have currently been properly screened for colorectal
			 cancer;
		Whereas if the majority of Americans age 50 or older were
			 screened regularly for colorectal cancer, the death rate from this disease
			 could plummet by up to 80 percent;
		Whereas regular colorectal cancer screening has been
			 ranked as one of the most cost effective screening interventions available,
			 with the potential to save 40,000 lives a year;
		Whereas treatment costs for colorectal cancer are
			 extremely high, estimated at $8,400,000,000 for 2004;
		Whereas colorectal cancer is preventable, treatable, and
			 beatable in most cases;
		Whereas increasing the number of people between the ages
			 of 50 years and 64 years of age who are regularly screened in the United
			 States, would provide significant savings in tens of billions of dollars to the
			 Medicare program from cancer prevention and treatment costs;
		Whereas the Prevent Cancer Foundation launched the
			 National Colorectal Cancer Awareness Month partnership in 1999 to raise
			 awareness about colorectal cancer and how to prevent the disease through
			 screening;
		Whereas along with their national Super Colon and Buddy
			 Bracelet campaign, Prevent Cancer Foundation has worked alongside their
			 partners to improve awareness and reduce incidence and mortality from
			 colorectal cancer;
		Whereas the Blue Star, developed by the Members of the
			 National Colorectal Cancer Roundtable, the American Cancer Society, the Colon
			 Cancer Alliance, and C3: Colorectal Cancer Coalition represents the collective
			 fight against colon cancer, the eternal memory of the people whose lives have
			 already been lost to the disease, and the shining hope for a future free of
			 colon cancer;
		Whereas C3 created the Cover Your Butt campaign to build
			 support at the grassroots level and help shape policy decisions so the most
			 effective colorectal cancer prevention and treatment are available to all
			 Americans;
		Whereas Coaches vs. Cancer (a partnership between the
			 American Cancer Society and the National Association of Basketball Coaches),
			 the Colon Cancer Alliance, and Ethicon Endo-Surgery have created Earn a
			 Blue Star Day as a means for individuals and corporations to raise
			 awareness of the importance of screening for colon cancer;
		Whereas greater awareness of this cancer and the means to
			 prevent it could save the lives of tens of thousands of Americans each year;
			 and
		Whereas observing a Colorectal Cancer Awareness Month
			 during the month of March would provide a special opportunity to offer
			 education on the importance of early detection and screening: Now, therefore,
			 be it
		
	
		That the Congress—
			(1)supports the observance of Colorectal
			 Cancer Awareness Month in order to provide a special opportunity to offer
			 education on the importance of early detection and screening;
			(2)recognizes and applauds the national and
			 community organizations for their work in promoting awareness about colorectal
			 cancer, providing information on the importance of prevention and early
			 detection through regular screening, and facilitating access to treatment for
			 its sufferers; and
			(3)urges
			 organizations and health practitioners to earn a Blue Star by
			 using this opportunity to promote awareness about colorectal cancer and to
			 support early identification and removal of pre-cancerous polyps, detectable
			 only through colorectal cancer screenings.
			
	
		
			Passed the House of
			 Representatives March 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
